BUSSEY, Presiding Judge:
Chester T. Wilden, hereinafter referred to as defendant, was charged, tried, and convicted in a non-jury trial in the Municipal Court of the City of Tulsa for the offense of Engaging in the Business of Repairing Mechanical Equipment Without Securing a License as required by ordinance. His punishment was fixed at a $25.00 fine, and from said judgment and sentence, a timely appeal has been perfected to this Court.
We need only to observe that the Record before this Court does not reflect the municipal ordinance. We have uniformly held that the Court of Criminal Appeals will not take judicial notice of municipal ordinances, but that the ordinance, or ordinances must be reflected in the Record, either by way of introduction of evidence in the trial court in accordance with, and as provided by Title 12 O.S. § 493, or set forth verbatim by the Municipal *304Court or court trying the case in de novo during trial or in its findings, and judgment rendered, or the wording must have been agreed to by the parties in stipulation entered in the Record during the trial. Wormuth v. City of Tulsa, Okl.Cr., 483 P.2d 1158.
We further observe that the defendant filed his brief before this Court on February 18, 1971, and that the City of Tulsa has failed to respond. The judgment and sentence is accordingly reversed with instructions to dismiss.